     ___________________________________)




 2

 3

 4



 6                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
 7

 8                                                    )      Case #2:15-CR-00198-GMN-NJK
     UNITED STATES OF AMERICA.
                                                      )      VERIFIED PETITION FOR
10                      Plaintiff(s).                 )      PERMISSION TO PRACTICE
                                                      )      IN THIS CASE ONLY BY
11           vs.                                      )      ATTORNEY NOT ADMITTED
     JUNZO SUZUKI and PAUL SUZUKI                     )      TO THE BAR OF THIS COURT
12                                                    )      AND DESIGNATION OF
                                                      )      LOCAL COUNSEL
13                                                    )
                        Defendant(s).                 )
14                                                           FILING FEE IS $250.00

15

16                        Junji Suzuki              Petitioner, respectfully represents to the Court:
                        (name of petitioner)
17
             1.         That Petitioner is an attorney at law and a member of the law firm of
18
                                           Marshall Suzuki Law Group
19                                                   (firm name)


20   with offices at                           230 California Street, Suite 415
                                                       (street address)
21
                       San Francisco                               California                   94111
22                         (city)                                   (state)                     (zip code)

23            (415) 618-0090                        junjimarshaHsuzuki.com
      (area code   +   telephone number)                   (Email address)
24
            2.         That Petitioner has been retained personally or as a member of the law firm by
25
            Junzo Suzuki and Paul Suzuki                  to provide legal representation in connection with
26                 [client(s)j

27   the above-entitled case now pending before this Court.

28
                                                                                                        Rev. 516
     _________________________________________
     ___________________________________________
     _____________________________________________
     _____________________________________________          _________________
                                                            __________________
                                                            ___________________    ___________________
                                                                                   ____________________
                                                                                   _____________________




 1           3.       That since   December 3, 1996           Petitioner has been and presently is a
                                                               ,

                                            (date)
 2   member in good standing of the bar of the highest Court of the State of             California
                                                                                          (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5   possession of the United States in which the applicant has been admitted to practice law certifying

 6   the applicant’s membership therein is in good standing.

 7           4.       That Petitioner was admitted to practice before the following United States District

 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

10   standing of the bars of said Courts.

11                           Court                             Date Admitted             Bar Number

12                Central District of California                   10/20/2011               184738



13                Supreme Court of California                      12/3/1 996               184738



14

15

16

17

18

19
             5.       That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23   None.

24

25

26

27

28                                                     2                                            Rev. 5/16
 1             6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2   particulars if ever denied admission):
     None


 4

 D

 6            7.        That Petitioner is a member of good standing in the following Bar Associations.
     State Bar of California


 8
 9

10            8.        Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11   (formerly LR IA 10-2)   during the past three (3) years in the following matters:   (State none if no applications.)

12   Date of Application                 Cause                      Title of Court                  Was Application
                                                                  Administrative Body                   Granted or
13                                                                  or Arbitrator                         Denied
14             NONE

15

16

17

18

19                        (If necessary, please attach a statement of additional applications)

20            9.        Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar of Nevada.

23            10.       Petitioner agrees to comply with the standards of professional conduct required of

24   the members of the bar of this court.

25            11.       Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.

27

28                                                          3                                                  Rev. 5/16
                       ayof




     1           That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

 2       FOR THE PURPOSES OF THIS CASE ONLY.

 3
 4                                                                          Petitioner’s signature
         STATE OF             Nevada              )
 5
         COUNTY OF                Clark
 6

 7                       Junji Suzuki           ,Petitioner, being first duly sworn, deposes and says:

 8       That the foregoing statements are true.

 9
                                                                          4.Ptitioner’s signature                 /
10       Subscribed and sworn to before me this

11
                               1fl                                                        SERGO CAMARGO
12                                                                                       Notary Public State of Nevada
                                                                                               No. 18-2022-1
1.,                                                                                      My Appt. Ep. April 23, 2022

14

15

16                       DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                          THE BAR OF THIS COURT AND CONSENT THERETO.
17
                 Pursuant to the requirements of the Local Rules of Practice for this Court. the Petitioner
18
                                                                            Richard A. Wright
         believes it to be in the best interests of the client(s) to designate
19                                                                        (name of local counsel)
         Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
         above-entitled Court as associate resident counsel in this action. The address and email address of
21
         said designated Nevada counsel is:
22

23                                           300 S. Fourth Street. Suite 701
                                                       (Street address)
24
                           Las Vegas                                       Nevada                           89101
25                          (city)                                         (state)                        (zip code)
26                 (702) 382-4004                             rick@wmllawlv.com
          (area code + telephone number)                         (Email address)
27

28                                                           4                                                   Rev. 5/16
     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2   agreement and authorization for the designated resident admitted counsel to sign stipulations
 3   binding on all of us.
 4

 5              APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
 6

 7                                                                             _ h_ _t _____ as
                                                             _ _ rd_ _A._ _W_rig
            The undersigned party(ies) appoint(s) _____Ri_ _cha
                                                             (name of local counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.
 9

10
II
12
13
14
15
                                          (type or print party name. title)
16
17                            CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19
20                                         Designated Resident
21                                         886                          rick c. wmllawlv.com
                                           Bar number                   EmaiI address
22
23   APPROVED:
24                6 day of May, 2019.
     Dated: this ___
25
26
     Gloria M. Navarro, Chief Judge
27   UNITED STATES DISTRICT COURT
28                                                    5                                          Re\·. 5/16
   THE STATE BAR
   OF CALIFORNIA
   180 HOWARD STREET, SAN FRANCISCO, CALIFORNIA 94105-1617        TELEPHONE: 888-800-3400




              CERTIFICATE OF STANDING



                                           April 16, 2019




TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, JUNJI
SUZUKI, #1 84738 was admitted to the practice of law in this state by the
Supreme Court of California on December 3, 1996; and has been since that
date, and is at date hereof, an ACTIVE member of the State Bar of
California; and that no recommendation for discipline for professional or
other misconduct has ever been made by the Board of Trustees or a
Disciplinary Board to the Supreme Court of the State of California.




                                           THE STATE BAR OF CALIFORNIA




                                           Denise Velasco
                                           Custodian of Records
